Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/13/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui (US 2013/0071858).
Regarding claim 1, Bui teaches an automated staining system and reaction chamber comprising an opposable (300 or 400 or 600) having a body (302 or 402 or 602) having a fluid-manipulating surface, and at least one spacer element (308 or 408 
Regarding claim 2, the spacer element (308 or 408 or 608) has a height that varies relative to a length of the opposable.  (Refer to Figure 3B)
Regarding claim 3, the spacer element (308 or 408 or 608) includes a plurality of first gapping elements at a first side portion of the fluid- manipulating surface and a plurality of second gapping elements at a second side portion of the fluid-manipulating surface.  (Refer to Figure 3B)
Regarding claim 4, the means for dispensing the reagent from the reagent chamber is selected from the group consisting of a plunger (904), a syringe, a needle, and a jet of compressed air.  (Refer to paragraph [0096])
Regarding claim 5, the means for dispensing the reagent from the reagent chamber pierces at least one seal of the reagent chamber.  (Refer to paragraph [0096])
Regarding claim 6, the means for dispensing the reagent from the reagent chamber is a plunger (904) disposed within a cavity of the opposable.
Regarding claim 7, a portion of the plurality of cavities (420 or 720) each comprise two reagent chambers.
Regarding claim 8, the two reagent chambers each comprise different reagents.
Regarding claim 9, a first portion of the plurality of cavities comprise reagent chambers having reagents for a first assay in a multiplex assay; and wherein a second portion of the plurality of cavities comprise reagent chambers having reagents for a second assay in the multiplex assay.  (Refer to Figure 4B)
Regarding claim 10, the fluid- manipulation surface of the opposable is arcuate.  (Refer to Figures 3A and 3B)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798